Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00411-CV

                      IN THE INTEREST OF M.G.P. & D.J.P., minor children

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2014-06-30038-CV
                       Honorable Spencer Whitewood Brown, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 26, 2015

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on July 6, 2015. The trial

court extended appellant’s time to pay the filing fee to July 17, 2015. Our record contains no

evidence appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5,

20. On July 27, 2015, this court ordered appellant to show cause in writing by August 3, 2015,

that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the

filing fee. Appellant was advised that if she failed to respond within the time provided, this appeal

would be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did

not respond or pay the filing fee.

           The appeal is DISMISSED for failure to pay the filing fee. See id.

                                                        PER CURIAM